   Case:15-05225-ESL13 Doc#:31 Filed:09/09/19 Entered:09/09/19 10:04:04                         Desc: Main
                              Document Page 1 of 2

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF PUERTO RICO


   IN RE:
   GILBERT JACK SERPA PEREZ                                                   CASE NO. 15-05225-ESL



                                                                              CHAPTER 13
   DEBTOR(S)

                                       NOTICE OF WITHDRAWAL
                                 Motion requesting entry of order Motion for
                                            Income tax returns

 TO THE HONORABLE COURT:

     Comes now Alejandro Oliveras Rivera, Chapter 13 Trustee and very respectfully states and prays:

         1. In the present case, the Trustee filed a/an Motion requesting entry of order Motion for Income tax

 returns (docket#30) on 08/14/2019.

         2. Trustee hereby withdraws the above mentioned document.
       CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically filed
the above document with the Clerk of the Court using the CM/ECF System which sends a notification
of such filing to all those who in this case have registered for receipt of notice by electronic mail. I
further certify that the foregoing has been served to the U.S. Trustee at ustpregion21.hr.ecf@usdoj.gov
and by depositing true and correct copies thereof in the United States Mail, postage prepaid to debtor(s)
at the address of record.



 RESPECTFULLY SUBMITTED in San Juan, Puerto Rico this, 9/9/2019.


                                                          /s/ ALEJANDRO OLIVERAS RIVERA
                                                          ALEJANDRO OLIVERAS RIVERA
                                                          STANDING CHAPTER 13 TRUSTEE
                                                          PO BOX 9024062
                                                          SAN JUAN PR 00902-4062
                                                          TEL. (787)977-3500 FAX (787)977-3521
                                                          CCD-JR
         Case:15-05225-ESL13 Doc#:31 Filed:09/09/19 Entered:09/09/19 10:04:04                              Desc: Main
                                    Document Page 2 of 2
 15-05225-ESL                                     CERTIFICATE OF MAILING
 The undersigned hereby certifies that a true copy of the foregoing document was mailed by first class mail or electronically sent
 to the parties listed below:

 ROBERTO FIGUEROA CARRASQUILLO*
 R FIGUEROA CARRASQUILLO LAW OFFICE
 PSC
 PO BOX 186
 CAGUAS, PR 00726 -0186

 GILBERT JACK SERPA PEREZ
 PO BOX 061
 CAGUAS, PR 00726-0061



                                                                      /s/ Rene Gomez
DATED:    9/9/2019
                                                                     OFFICE OF THE CHAPTER 13 TRUSTEE
           Page 1 of 1       - CASE NO 15-05225-ESL
